In an action to recover damages for personal injuries, the defendant County of Suffolk appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Farneti, J.), dated April 21, 2008, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
*681There are issues of fact requiring the denial of summary judgment (see CPLR 3212 [b]). Fisher, J.P, Covello, Angiolillo and Leventhal, JJ., concur.